Citation Nr: 0932596	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-21 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed, to include a depressive 
disorder.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1974 to 
August 1976; from November 1977 to March 1988; from November 
1990 to March 1991; from August 1992 to January 1993; and 
from February 2003 to September 2003.

The Veteran had service in the National Guard from 1979-1992; 
the U.S. Army Reserves from 1999-2000; the National Guard 
from 2001-2003; and, was activated with the U.S. Air Force 
Reserves from February 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the benefit sought on appeal.

This matter was previously remanded by the Board in July 2008 
for a VA examination and further evidentiary and procedural 
development.

The Veteran reports that he has not been employed since 2006.  
As such, the issue of entitlement to a total rating based on 
individual unemployability is REFERRED to the RO for 
appropriate action.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran has 
a diagnosed acquired psychiatric disorder, to include a 
depressive disorder that had its onset during military 
service.






CONCLUSION OF LAW

The Veteran has a diagnosed acquired psychiatric disorder, to 
include a currently diagnosed depressive disorder, that was 
incurred during his military service. 38 C.F.R. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist Veterans in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice and the evidence currently 
of record is sufficient to substantiate his claim for service 
connection for an acquired psychiatric disorder, variously 
diagnosed, to include a depressive disorder. Therefore, no 
further development of this issue is required under 38 
U.S.C.A. §§ 5103, 5103A, or 38 C.F.R. § 3.159.


The Merits of the Claim

Criteria for Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service. Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Additionally, certain chronic diseases, including psychosis, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service. 38 U.S.C.A. §§1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

Background

Service treatment records indicate the Veteran's induction 
examination conducted in September 1974 and his August 1976 
separation examination did not include any diagnoses of a 
psychiatric disorder.  

In July 1982, the Veteran was admitted to VA due to the onset 
of a paranoid psychosis associated with auditory 
hallucinations and delusions that his food was poisoned.  The 
Veteran experienced thought disorganization, poor appetite 
and sleep, and pacing.  He was diagnosed with schizo-
affective disorder, and after treatment, was discharged from 
VA in November 1982.

In January 2003, the Veteran underwent a VA psychiatric 
intake examination and was diagnosed with a depressive 
disorder, not otherwise specified.

In April 2003, Tricare records indicated that while on active 
duty, the Veteran was diagnosed with insomnia with symptoms 
of depression.  The Veteran reported that he was under an 
extreme amount of stress awaiting deployment, experiencing 
financial difficulties and an inability to sleep.  Later that 
same month, the Veteran was again seen by Tricare, and 
diagnosed with insomnia and depression.

While on active duty, a May 2003 Tricare medical record, 
notated a diagnosis of depression.

In a February 2004 private medical record, Dr. TS stated that 
there was no evidence of neuroses or psychoneurosis in his 
evaluation of the Veteran.  Dr. TS opined the Veteran's 
original illness was temporary and the chance of reoccurrence 
was low.  Dr. TS further stated the Veteran had no permanent 
psychiatric condition.

In a May 2004 U.S. Air Force Reserve medical evaluation 
summary, it was noted the Veteran was being treated for back 
pain in April 2003, and was also diagnosed with insomnia and 
symptoms of depression, for which he was prescribed 
medication.  He remained on medication until September 2003 
at which time he stopped on his own because he felt his 
symptoms had subsided and because he was concerned about his 
military career.  

The examiner diagnosed the Veteran with an episodic 
adjustment disorder with mixed anxiety and depressed mood 
requiring short term psychotropic medication.  The examiner 
opined the Veteran experienced multiple stressors in his life 
that were temporarily overwhelming and with short term use of 
medication was able to regain control in his life and had not 
been found to have any lingering issues and was now leading a 
full productive life.

In July 2004, the Veteran underwent a VA examination and was 
diagnosed with moderate to moderately severe adjustment 
disorder, with mixed emotional features, currently resolved, 
by history only; chronic and severe alcohol dependence, 
currently in reported long-term full remission; rule out 
mixed personality disorder with predominant, passive-
dependent features.  The Veteran showed some mild distress 
over difficulties associated with his reserve status.  The 
examiner stated he was not convinced that the Veteran was 
showing any other significant psychiatric difficulties at 
this particular time.  The examiner opined there did appear 
to be secondary motivation, both with regard to compensation 
seeking and also with respect to avoiding further deployment 
as a reservist.  The examiner noted that a number of 
examiners, both civilian and military, had indicated the 
Veteran had in all respects returned to his former mental 
status and that his problems were temporary.  The examiner 
stated he strongly concurred with the other examiners.   

In an April 2005 VA medical record, the Veteran was diagnosed 
with depressive disorder, not otherwise specified.

In a May 2006 VA medical record, the Veteran was noted to 
have depression as evidenced by decreased sleep, poor energy 
and increased weight.  The examiner also noted the depression 
worsened with the onset of allergy symptoms and impending 
back surgery.

In a May 2006 VA medical record, the Veteran was diagnosed 
with depressive disorder, not otherwise specified.
 
In August 2008, the Veteran underwent a VA examination and 
was diagnosed with  moderate recurrent major depression, with 
a remote history (1982) of psychosis.  The examiner opined 
the 1982 episode, which required hospitalization, was most 
likely a major depressive episode with psychotic features.  
The examiner stated that according to records, the Veteran 
was involved in treatment for depression since at least 1997 
and with a VA psychiatrist since 2005 and opined that 
medication had most likely prevented a further psychotic 
episode.  Unfortunately, his social and occupational function 
continued to suffer even with medication.  Furthermore, based 
upon records from active duty in 2003, it would appear that 
the Veteran experienced an exacerbation of depressive 
symptoms during this time and he did receive treatment for 
the same.  

In regard to the question whether a back condition worsened 
the Veteran's depression, there was no evidence in the record 
to indicate that a back condition worsened the Veteran's 
depression.

In a December 2008 VA addendum, the examiner stated it was 
most likely that the current diagnosis of depression was 
related to the schizo-affective disorder diagnosed in 1982.  
In 1982, the Veteran presented with symptoms of depression 
and psychosis.  He was being treated for depression and based 
on notes it appeared that psychosis was in remission.  The 
examiner opined it was most likely that the Veteran did 
experience an aggravation of symptoms in 2003.  The examiner 
stated this opinion was based upon the Veteran being seen at 
Wright Patterson Air Force Base between April and September 
2003 for treatment of psychiatric symptoms.  The examiner 
stated that based upon 1982 hospitalization and subsequent 
treatment at Butler CBH from 1997 to present, it was most 
likely that current disorder pre-existed 2003.  The examiner 
opined it was less likely as not that there was a permanent 
worsening of symptoms, based on GAF scores found in the 
record.  

Analysis

Service connection for a psychiatric disorder based upon the 
Veteran's first period of active duty from 1974 to 1976 was 
previously denied by the RO in a December 1982 decision.  The 
Veteran has not contended that his current disability is 
related that period of service, but to a subsequent period of 
active duty, or to myofascial low back pain for which service 
connection has been established. 

The Veteran claims entitlement to service connection for a 
psychiatric disorder, variously diagnosed, to include a 
depressive disorder, due to service. Based on a review of the 
evidence, and resolving the benefit of the doubt in favor of 
the Veteran, the Board grants the Veteran's appeal and awards 
service connection for an acquired psychiatric disorder, 
diagnosed as a depressive disorder. 

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the Veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

After a full review of the record, including the medical 
evidence and the statements of the Veteran, the Board 
concludes that service connection for a psychiatric disorder, 
diagnosed as a depressive disorder, is warranted.  The 
Veteran has various periods of active duty since 1974, the 
last period of active service was in September 2003.  As 
noted above, there are conflicting opinions as to the onset 
and duration of the Veteran's psychiatric symptoms, to 
include issues with finances, deployment, and his military 
career.  However, the Veteran received treatment and was 
diagnosed during service with a depressive disorder, 
including a May 2003 Tricare report that diagnosed 
depression.  Post-service, the Veteran continues to be 
treated for an on-going depressive disorder.  

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained with regard to the questions of depressive 
disorder.   Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for the claim of 
a depressive disorder will be granted.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993).  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, and as is noted above, where there exists an 
approximate balance of evidence for and against the claim, VA 
is required to accord the benefit of the doubt to the 
Veteran.

The evidence of record is at least in relative equipoise. 
Accordingly, resolving all reasonable doubt in the Veteran's 
favor, service connection for a psychiatric disorder, 
diagnosed as a depressive disorder, is warranted.





ORDER

Service connection for an acquired psychiatric disorder, 
currently diagnosed as a depressive disorder is granted, 
subject to the laws and regulations governing the payment of 
VA compensation.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


